Citation Nr: 1141938	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-43 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from October 2001 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims. 

Initially, the Board notes that in a November 2009 substantive appeal, the Veteran's representative indicated that the Veteran did not want a Board hearing.  However, in a subsequent VA Form 9 received in December 2009 and completed by the Veteran, the Veteran indicated that he wanted to appear at a hearing before the Board at his local RO.  In July 2010, another VA Form 9 was submitted by the representative in which it was again indicated that the Veteran did not want a Board hearing.  In light of the conflicting statements, it is unclear whether the Veteran still desires to appear at a Board hearing.  On remand, clarification should be sought from the Veteran as to whether he would like to testify at a Board hearing at the RO.    

The Board also finds that a VA examination is warranted in this case.  The Veteran contends that he incurred injuries to his back and shoulder during active duty service.  Of significance is a statement from a medical corpsman who reported that he was assigned to the Veteran's platoon during a deployment to Afghanistan from 2004 to 2005.  The corpsman reported that he treated the Veteran for a right shoulder and back injury that occurred during operation Maverick.  He stated that the injury happened while "humping up a mountainside" and that the Veteran fell and landed on his right shoulder and complained of back and shoulder pain.  The corpsman indicated that at the time of the injury the platoon was away from the Battalion Aid Station and that the Veteran was treated with nonsteroidal inflammatory drugs (NSAIDS) from his medical bag.  

A statement was also received from the Veteran's former platoon leader who reported that he recalled the Veteran's complaints of back and shoulder pain during training in Bahrain.  

The Veteran's personnel records confirm his service in Bahrain and Afghanistan.  His specialty was reported as a rifleman and Marine Corps Security Force guard.  His DD Form 214 indicates he received a combat action ribbon.

The service treatment records show that in August 2005, the Veteran was seen with complaints of lower pain which was possibly related to kidney stones.  There was full range of motion of the low back and the final diagnosis was kidney stones.  Otherwise, the service treatment records are negative for any complaints of or treatment relating to the back or shoulder.  Significantly, however, the Veteran has provided competent reports regarding the in-service back and shoulder.   

Post-service, the Veteran was assessed as having chronic low back pain due to back strain and left shoulder pain, supraspinatus tendinitis, during a VA traumatic brain injury evaluation in May 2008.   

In the notice of disagreement prepared by the Veteran's representative, it was stated that the Veteran's upper and lower back pain and bilateral shoulder pain is due to heavy equipment the Veteran was required to wear during operations.

In light of the above, the Veteran should be afforded a VA orthopedic examination with medical opinion in order to determine whether he currently has a back disability and/or shoulder disability that arose during service or is otherwise related to any incident of service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran clarify whether he still desires a Travel Board hearing.  If the Veteran answers in the affirmative, such hearing should be scheduled to occur after the development requested below has been completed.  Ensure that the notice scheduling the hearing is associated with the claims folder.  

2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for back and shoulder complaints since April 2009.  After securing the necessary release, the RO/AMC should obtain these records.  In addition, obtain relevant (back and shoulder) treatment records from the VA medical center in Boston.  If no relevant records are available the claims file should be annotated as such and the Veteran notified of such.

3.  Schedule the Veteran for a VA orthopedic examination to determine whether he suffers from a current back disability (upper and lower) and disabilities of either shoulder, and if so, to obtain an opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran suffers from a current upper and/or lower back disability and a disability in either shoulder.  For any back or shoulder disability identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each such disability arose during service or is otherwise related to any incident of service, including carrying heavy equipment on operations and the reports by a corpsman of treating the Veteran for a fall onto the right shoulder with back and shoulder pain in service.  A complete rationale for all opinions expressed should be provided. 

4.  After the development requested above has been completed to the extent possible, the record should be reviewed and the claims for service connection for a back disability and for a shoulder disability should be readjudicated.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.       
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


